—Order unanimously affirmed without costs. Memorandum: Family Court properly determined that respondent permanently neglected his son, and that it was in the best interests of the child to transfer his care and custody to petitioner (see, Family Ct Act § 631). Petitioner established by clear and convincing evidence that it exercised diligent efforts to strengthen and nurture the parent-child relationship by providing personal, marital and substance abuse counseling, and in-home parenting skills training, and by fostering visitation and providing transportation for visitation (see, Social Services Law § 384-b [7] [f]; Matter of Gregory B., 74 NY2d 77, 86-87; Matter of Star Leslie W., 63 NY2d 136, 142). Further, petitioner established that respondent did not cooperate in counseling and parenting classes, continued to use marihuana, did not either terminate or stabilize his relationship with the child’s mother, and did not formulate a plan for the child’s care while respondent worked on the carnival circuit. Thus, respondent failed to make a realistic plan for the future of his son (see, Social Services Law § 384-b [7] [c]; Matter of Gregory B., supra, at 87; Matter of Star Leslie W., supra, at 142-143). (Appeal from Order of Chautauqua County Family Court, Hartley, J. — Terminate Parental Rights.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.